                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                  SOUTHERN DIVISION
                                   No. 7:18-CV-122-FL

 D.B.G., a minor through her guardian ad          )
 litem Francisco J. Bricio; CARLOS BAEZA          )
 CORDOVA; and TERESA DE JESUS                     )
 GARCIA GONZALEZ,                                 )
                Plaintiffs,                       )
                                                  )
                v.                                )              ENTRY OF DEFAULT
                                                  )
 THE BOARD OF EDUCTION FOR THE                    )
 PUBLIC SCHOOLS OF ROBESON                        )
 COUNTY, LANCE ADAM HAIR,                         )
 individually and in his capacity as bus driver   )
 for St. Paul's Elementary School;                )
 RAYMOND CUMMINGS, individually and               )
 in his official capacity as Director of          )
 Transportation for the Public Schools of         )
 Robeson County; and CHRISTOPHER                  )
 JONES, individually and in his capacity as       )
 TIMS Coordinator for the Public Schools of       )
 Robeson County,                                  )
                  Defendants.                     )

       This matter is before the clerk on the motion for entry of default [DE-39] filed by Plaintiffs,

seeking entry of default as to defendant Lance Adam Hair.

       The record shows that Hair was served under Fed. R. Civ. P. 4 with a copy of the summons

and amended complaint on October 8, 2018 [DE-34], and that Hair has failed to answer or

otherwise defend in the action. Accordingly, pursuant to Fed. R. Civ. P. 55(a), the motion for

entry of default [DE-39] is GRANTED and default is hereby entered against defendant Lance

Adam Hair.

       SOOIIDERED. Thisthe!OthdayofJanuary,2019.                 ~/
                                                              Peter A. Moore, Jr.
                                                              Clerk of Court
